FILED
                             NOT FOR PUBLICATION                             FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BACHITTAR SINGH CHOHAN,                          No. 07-71893

               Petitioner,                        Agency No. A095-599-669

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Bachittar Singh Chohan, a native and citizen of India, petitions for review of

a Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence an IJ’s adverse

credibility finding. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007). We deny

the petition for review.

       The agency found Chohan not credible, inter alia, because there were

inconsistencies regarding the circumstances of Chohan’s son’s two arrests and

releases from detention, and the agency reasonably rejected Chohan’s proffered

explanation for the inconsistencies. See Chebchoub v. INS, 257 F.3d 1038, 1042-

43 (9th Cir. 2001) (substantial evidence supports adverse credibility determination

based on inconsistencies that go to heart of the claim). Substantial evidence also

supports the agency’s credibility determination based on the IJ’s demeanor finding,

see Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 2003) (special deference

given to demeanor findings based on non-verbal communications), and based on

Chohan’s failure to provide corroboration, see Sidhu v. INS, 220 F.3d 1085, 1092

(9th Cir. 2000) (“where the [agency] has reason to question the applicant’s

credibility, and the applicant fails to produce non-duplicative, material, easily

available corroborating evidence and provides no credible explanation for such

failure, an adverse credibility finding will withstand appellate review.”). In the




JLA/Research                               2                                    07-71893
absence of credible testimony, Chohan’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Because Chohan’s CAT claim is based on the testimony the agency found

not credible, and he points to no evidence showing it is more likely than not he will

be tortured in India, his CAT claim also fails. Id. at 1156-57.

       Petitioner’s motion to substitute counsel is granted.

       PETITION FOR REVIEW DENIED.




JLA/Research                               3                                  07-71893